Citation Nr: 9930486	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left humerus, 
including osteomyelitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in February 1999, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected osteomyelitis of the left humerus, 
is not manifested by involvement of the pelvis, vertebrae, or 
major joints, or multiple localization or with long history 
of intractability and debility, anemia, amyloid liver 
changes, or other constitutional symptoms.  There is no 
definite involucrum or sequestrum, discharging sinus or other 
evidence of active infection within the 5 years before the 
claim was filed.  

3.  The scar associated with the shell fragment wound of the 
left humerus is tender and painful on object examination.   

4.  The bone residuals of the service-connected shell 
fragment wound of the left humerus are manifested by 
arthritis in the glenohumeral joint with pain and other 
factors limiting arm motion to abduction which approximates 
midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for osteomyelitis of 
the left humerus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7, 4.43, and Code 
5000 (1999).  

2.  The criteria for an additional 10 percent rating for a 
shell fragment wound scar of the left humerus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 7804 (1999).  

3.  The criteria for 30 percent rating for arthritis in the 
glenohumeral joint secondary to shell fragment wound of the 
left humerus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The current appeal arises from the veteran's claim for 
additional compensation for his service-connected left arm 
wound.  A veteran's assertion that his service-connected 
disability has worsened usually raises a plausible, well 
grounded claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case, the veteran already had the 
maximum rating for the muscle injury.  His claim of pain in 
the bone of his arm raised a well grounded claim for 
additional compensation under other criteria.  As discussed 
below, VA physicians linked osteomyelitis residuals and 
arthritic changes to his combat arm injury.  In March 1996, 
the RO granted service connection for osteomyelitis and 
assigned a noncompensable rating.  The veteran's notice of 
disagreement and appeal continued to claim the pain in the 
bone warranted a higher rating.  

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected wound 
residuals within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  

The service entrance and separation examination reports, as 
well as the initial VA examination report of May 1972 agree 
that the veteran is left handed.  

The report of the initial VA examination, in May 1972, shows 
the veteran sustained shell fragment wounds in service.  He 
had a scar measuring 5 inches in length by 2 inches in width 
over the biceps tendon.  It was apparently a graft.  It was 
bound to the underlying muscle surface and there was some 
absence of underlying tissue.  There was slight weakness on 
supination of the forearm and limitation of the terminal 
range of shoulder motion.  X-rays revealed a healed 
comminuted fracture at the mid-shaft of the left humerus with 
anterior angulation and multiple metallic fragments in the 
soft tissues and in the bone.  There was no evidence of 
osteomyelitis.  The diagnosis was residuals of mortar 
fragment wounds; residuals of healed comminuted fracture in 
the mid-shaft of the left humerus.   

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

The July 1972 rating decision granted service connection for 
shell fragment wound, Muscle Group V, left, with fracture of 
the humerus.  The disability was rated as 30 percent 
disabling under the muscle injury criteria of 38 C.F.R. 
§ 4.73, Code 5305 (1971, 1999).  

On the March 1981 VA X-ray study, the physician reported that 
there may have been osteoarthritis in the humerus at the time 
of the fracture but there were no signs of active pathology.  
There was also a defect in the soft tissue which might be a 
depressed scar or site of a fistula leading to the bone.  
Examination did not show active drainage.  The examination 
report shows that a diagnosis of possible osteomyelitis was 
deleted by the physician.  

February 1987 VA outpatient clinic records reflect the 
veteran's complaints of left upper extremity pain and 
drainage.  The diagnosis was infected ulcer of the left arm.  
A March 1987 bone scan disclosed new bone formation of 
undetermined etiology.  In April 1987, the veteran was 
admitted to a VA Medical Center.  He complained of recurrent 
infections of the left arm with a small fistulous tract 
draining purulent material.  The fistula tract and two 
metallic fragments were removed.  The diagnosis was fistula 
of the left arm due to foreign body.  

In March 1988, the Board reviewed the record and the 
veteran's complaints of left upper extremity pain.   The 
Board found that the veteran had a severe injury to Muscle 
Group V, a large depressed adherent scar, X-ray evidence of 
foreshortening of the humerus and multiple retained foreign 
bodies in the area.  The rating was increased to 40 percent 
under Code 5305.  The veteran has not contended that the 
muscle injury warrants a higher rating.  The current 40 
percent evaluation is the maximum rating assignable under the 
rating criteria for injury to Muscle Group V.  That rating is 
for a severe muscle injury with symptoms including pain.  
38 C.F.R. § 4.56 (1996, 1999).  

In December 1994, the veteran went to a VA outpatient clinic 
and complained of severe pain in his left arm and hand.  No 
drainage or other symptomatology was reported.  The diagnosis 
was residuals shrapnel wound of the left arm with radial 
nerve injury.  A December 1994 bone scan was interpreted as 
disclosing a pattern of chronic osteomyelitis at the fracture 
site.  

June 1995 VA X-rays revealed an old fracture with marked 
deformity in the middle third and multiple shrapnel 
fragments.  The humerus was grossly foreshortened.  The June 
1995 VA orthopedic clinic assessment was that the veteran had 
an old healed fracture and no treatment was indicated.  

The veteran was examined for compensation purposes in June 
1995.  He reported that he had had recurrent drainage from 
the wound site.  There had been no drainage since the 1987 
surgery.  He complained that pain had increased and become 
constant.  He told of intractable pain in the bone of the 
humerus.  The examiner found two large scars measuring 4 and 
8 inches on the anterior aspect of the left upper arm, just 
distal to the shoulder joint.  The more medial scar on the 
ulnar side was more tender.  The left upper extremity was 
weaker than the right.  There was a loss of biceps muscle, 
facia and overlying soft tissue on the anterior aspect, down 
to the bone.  The scars were cosmetically hypertrophic.  The 
joint had a full range of motion and there was no 
instability.  Muscle vasiculations were frequently present 
adjacent to the injury tract.  The humerus appeared 
foreshortened.  The tenderness in the area of the scar 
appeared to be in the bone and not in the soft tissues 
superficially.  There was generalized decreased upper 
extremity strength, mainly in the biceps.  There was no 
evidence of any gross angulation or deformity, joint effusion 
or instability in the fracture site.  There was a loss of 
sensation on the extensor radial aspect of the left wrist and 
no other neurologic findings.  The doctor considered the bone 
scan report and outpatient treatment records.  The diagnosis 
was chronic osteomyelitis of the humerus secondary to mortar 
injury to the left upper extremity.  

In March 1996, the RO granted service connection for 
osteomyelitis of the left humerus.  The disability was rated 
as non-compensable under Code 5000.  

Osteomyelitis, acute, subacute, or chronic will be rated as 
follows:  

Of the pelvis, vertebrae, or extending into major 
joints, 
or with multiple localization or with long history 
of 
intractability and debility, anemia, amyloid liver 
changes, 
or other continuous constitutional symptoms:	
	100 percent; 

Frequent episodes, with constitutional symptoms:	  
60 percent; 

With definite involucrum or sequestrum, with or 
without 
discharging sinus:						  30 
percent 

With discharging sinus or other evidence of active 
infection within the past 5 years:				  
10 percent.  

Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.

Note (2): The 20 percent rating on the basis of activity 
within the past 5 years is not assignable following the 
initial infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, 2 or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.  38 C.F.R. § 4.71a, Code 5000 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.   38 C.F.R. § 4.31 (1995, 
1999).  

The report of the April 1999 VA examination shows that there 
was no osteomyelitis drainage or other activity since the 
1987 surgery.  However, there was increased pain and 
restricted movement in the left shoulder.  Muscle deficits 
were noted.  The physician responded to the Board's questions 
and determined that there was no evidence of recurrent 
osteomyelitis since it was last treated.  

The veteran is competent to assert that his service-connected 
osteomyelitis is so disabling as to warrant a higher rating.  
However, he does not have the medical training or experience 
to diagnosis anemia, amyloid liver changes, or other 
continuous constitutional symptoms as due to osteomyelitis.  
Here, the veteran has been examined several times and none of 
the physicians have diagnosed any such manifestations.  On 
the April 1999 VA examination, the doctor expressed the 
opinion that the veteran did not have jaundice, anemia, any 
debilitation, or any constitutional symptoms of 
osteomyelitis.  Further, there is no long history of 
intractability and debility related by competent trained 
medical personnel to the osteomyelitis.  The trained medical 
personnel have examined the veteran and done tests including 
X-rays and bone scans.  No trained medical professional has 
found any definite involucrum or sequestrum.  On the April 
1999 VA examination, the doctor reported that the 
osteomyelitis was inactive and that there was no evidence of 
activity since the veteran was last treated.  That was in 
April 1987, more than 5 years before the veteran sought 
medical attention in December 1994.  Therefore, even if the 
medical reports were used as a basis to reopen the claim 
there would be no evidence of activity within 5 years as 
required for a compensable rating.  The medical reports 
provide the most probative evidence as to whether the 
disability manifestations meet the criteria for a compensable 
rating.  In this case, the medical findings establish by a 
preponderance of the evidence that the osteomyelitis 
manifestations do not approximate the criteria for a 
compensable rating for osteomyelitis.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1999).  Consequently, the claim 
for an increased rating for osteomyelitis must be denied.  

38 C.F.R. § 4.43

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43 (1999).  In this case, the 
residuals of an old osteomyelitis were diagnosed on the basis 
of X-ray findings.  There is no evidence that chronic, or 
recurring, suppurative osteomyelitis, including chronic 
inflammation of bone marrow, cortex, or periosteum, was ever 
clinically identified.  Therefore, this regulation does not 
provide a basis for a compensable rating.  



Other criteria

The veteran is seeking an increased rating for his service-
connected left upper extremity wound residuals.  The Court 
has held that such claims must be broadly construed and all 
applicable bases for a higher rating considered.  

Other Impairment of the Humerus

The history and current findings do not provide evidence that 
the disability approximates any criteria for a compensable 
rating under Code 5202 for other impairment of the humerus.  
There is no evidence of loss of the head of the humerus 
(flail shoulder), nonunion of the humerus (false flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at scapulohumeral joint, or malunion of the 
humerus.  

Neurologic Deficits

On one examination, in June 1995, there was reported to be a 
loss of sensation on the extensor radial aspect of the wrist.  
This was not demonstrated on any other medical evaluation.  
It was specifically considered in April 1999.  The veteran 
reported occasional episodes of numbness, without current 
symptoms.  The physician found there was no current 
disability.  As there is no evidence of current disability, 
there is no neurologic basis for a compensable rating.  See 
also 38 C.F.R. § 4.55(a) (1999).  

Scars

On the June 1995 VA examination, there was tenderness in the 
area of the scar; although the doctor stated that the 
tenderness appeared to be in the bone and not in the soft 
tissue.  On the April 1999 VA examination, the physician 
stated that there was residual pain.  He reported that any 
movement caused stretch-like pain.  The scar was found to 
have pressure tenderness.  Giving the veteran the benefit of 
the doubt, the Board finds that the veteran has a tender and 
painful wound scar on the left upper extremity and this 
warrants an additional 10 percent rating under Code 7804.  
This is the only rating provided under this rating criteria.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7, 4.118, 
Code 7804 (1999).  

The finding that the wound scar warrants an additional 10 
percent rating is in addition to the scars of the face and 
scalp, currently rated as 10 percent disabling and the left 
chest scars, currently rated as non-compensable.  

Arthritis

The March 1996 rating decision characterized the issue as 
service connection for and the rating of osteomyelitis of the 
left humerus.  While the Board's previous remand used this 
description of the issue, further review shows it to be 
broader and to included arthritic changes in the humerus.  
The veteran's January 1995 claim, his notice of disagreement 
and his appeal have consistently referred to bone pain.  He 
has not restricted his claim and appeal to the osteomyelitis.  
His January 1995 claim referred to recent VA medical tests 
for the source of his bone pain.  In addition to the 
osteomyelitis, the VA physician interpreted bone scan 
findings as showing post traumatic arthritis in the 
glenohumeral (shoulder) and elbow joints.  On the June 1995 
VA examination, another physician diagnosed chronic 
osteomyelitis of the right humerus secondary to mortar injury 
to the left upper extremity with traumatic arthritis in the 
glenohumeral and elbow joints.  That is, 2 VA doctors have 
linked the veteran's current arthritis in the glenohumeral 
and elbow joints to his combat injury of the humerus; and 
there is no evidence to the contrary.  Consequently, the 
Board must accept the arthritis in the glenohumeral and elbow 
joints as part of the service-connected wound residuals.  

As discussed above, the veteran's claim is for pain in the 
humerus, so pain related to arthritic changes in the humerus 
is part of the current claim.  The June 1995 VA examination 
did not measure joint motion or functional limitation.  
However, the April 1999 VA examination did provide complete 
findings on functional impairment, including the affects of 
pain, which was the primary limiting factor.  38 C.F.R. 
§§ 4.40, 4.45 (1999); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  On that examination, abduction was to 50 degrees.  
That approximates midway (45 degrees) between side and 
shoulder level and warrants a 30 percent rating under Code 
5201.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1999).  The 50 degree limitation does not approximate a 
limitation to 25 degrees from the side required for the next 
higher rating.  38 C.F.R. Part 4, Code 5201 (1999).   

The VA physicians also determined that there was arthritis in 
the left elbow due to the trauma to the humerus.  Again, 
while the June 1995 VA examination provided a diagnosis, the 
Board must turn to the April 1999 VA examination for 
evaluation findings in accordance with 38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On the 
April 1999 VA examination, there was a weakness in elbow 
flexion to 4/5 because of the biceps.  Triceps function was 
still intact.  The range of elbow motion was from 0 to 130 
degrees.  The report indicates that pain was the limiting 
factor.  These findings do not approximate any applicable 
criteria for a compensable rating based on elbow and forearm 
impairment.  38 C.F.R. Part 4, § 4.71a, Codes 5205 to 5213 
(1999).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. Part 4, Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (1999).  

Under the provisions of 38 C.F.R. Part 4, Code 5003, 5010 
(1999), the traumatic arthritis of the left elbow with 
limitation of joint flexion would be assigned a 10 percent 
rating.  However, the veteran is already receiving the 
maximum rating for the functional impairment of Muscle Group 
V, the flexor muscles of the elbow.  The veteran can not be 
compensated twice, under muscle and arthritis codes, for the 
same painful limitation of elbow flexion.  38 C.F.R. § 4.14 
(1999).  Therefore, the elbow arthritis does not present a 
basis for an additional compensable rating.  

Summary

The veteran claimed that the residuals of his shell fragment 
wound of the upper left arm warranted a higher rating because 
of bone pain.  While the current rating for the severe muscle 
injury contemplates pain (see March 1988 Board decision) the 
recent VA examination has disclosed associated pain which 
warrants additional ratings for a tender and painful scar and 
for shoulder arthritis.  

Extra schedular Rating

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

An increased (compensable) rating for residuals of 
osteomyelitis of the left humerus is denied.  

A 10 percent rating is granted for the scar associated with 
the shell fragment wound of the left humerus, subject to the 
law and regulations governing the payment of monetary awards.  

A 30 percent rating is granted for arthritis in the left 
glenohumeral joint, subject to the law and regulations 
governing the payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


